

sjm2020013110qex101ima1.gif [sjm2020013110qex101ima1.gif] Exhibit 10.2


CONFIDENTIAL


November 13, 2019


VIA HAND DELIVERY


David Lemmon


RE: Separation from Employment


Dear David:


        As we have discussed, your employment with The J. M. Smucker Company
(the “Company”) will end effective December 6, 2019 (“Separation Date”).
However, you will cease being an Elected Officer of the Company on, and your
last day in the office will be November 13, 2019, after which date you should
not report to the office unless instructed otherwise in writing by the Company.
While your last day in the office will be today, you are expected to: remain
available upon request by the Company to provide transitional support through
your Separation Date; ensure that your interactions and engagement with
employees and third parties through your Separation Date are not disparaging and
contribute to a positive rather than disruptive work environment; and adhere to
the Company’s policies, including the Basic Beliefs, through your Separation
Date. Should the Company accelerate your Separation Date because of a
determination in its discretion that you have not met any of the conditions in
this paragraph, you will not be eligible to receive the severance package
described below.


        The severance package outlined below is to assist you with your
transition to new employment. Please carefully review the terms of this letter
agreement (the “Separation Agreement” or “Agreement”) and the payments and
benefits offered in it, as the severance is being offered to you in exchange for
you agreeing to a waiver and release of claims. The “Waiver and Release Payments
and Benefits” offered in Section 2 of this letter will remain open to you until
the close of business on January 3, 2020.


        Any benefits provided to you as an employee of the Company will cease as
of your Separation Date, except as may otherwise be provided under a particular
plan. Assuming you are enrolled in the Company’s health and welfare benefits
plan as of your Separation Date, your medical benefits will continue through the
end of the month during which your employment terminates. You will receive a
separate letter from the Company’s health plan administrator explaining your
COBRA rights.


        1. Pay and Vacation. The following are not conditioned on you signing
off on a waiver and release of claims:


         (a) Pay. Provided that you remain employed and available upon request
by the Company through your Separation Date, the Company will continue to pay
you your base pay and provide you with your current Company benefits through
your Separation Date, subject to normal withholdings and deductions.


         (b) Vacation. You will be paid for all vacation earned through your
Separation Date, less any vacation days taken.





--------------------------------------------------------------------------------

Page 2
David Lemmon
November 13, 2019
         (c) Expense Reimbursements. You will be reimbursed for all reasonably
incurred business expenses, in accordance with Company policy, and any expenses
for financial planning services or tax return preparation, in accordance with
the benefit approved by the Executive Compensation Committee (“Financial
Planning Benefit”), which Financial Planning Benefit is available for your use
through April 15, 2020. As a reminder, all receipts for expense reimbursement
must be submitted to Marc Serilli, Vice President, Total Rewards, no later than
April 15, 2020, in order to be reimbursed; otherwise, you will forfeit your
right to reimbursement.


(d) Final Paycheck. You will receive your final paycheck and any applicable
vacation payment the next pay date following your Separation Date unless
otherwise required by law. Your final paycheck will be reduced by $5,921.00,
which is comprised of: (i) $4,341.00, which you previously incorrectly submitted
as a non-taxable benefit even though it was taxable, and which the Company will
repay to you in the correct amount, less applicable tax withholdings; and (ii)
$1,580.00, which you incorrectly previously submitted as , but which does not
qualify for, the Financial Planning Benefit approved by the Executive
Compensation Committee.


        2. Waiver and Release Payments and Benefits. The following payments and
benefits are being offered to you in addition to the pay and vacation in Section
1. Because you would not otherwise be entitled to them, your receipt of the
payments and benefits in this Section 2 will be conditioned upon you: signing
this Agreement; adhering, during the remainder of your employment, to all
applicable Company policies; meeting, up to and including your Separation Date,
the Company’s performance expectations for your position; complying with the
other terms of this Agreement; and agreeing to the Waiver and Release described
in subparagraph (h). In the event the Company discovers, at any time, including
after your Separation Date, that you did not meet any of these conditions, you
will be ineligible to receive the Waiver and Release Payments and Benefits set
forth in this Section 2. In such event, you agree that you will: (a) forfeit any
outstanding payment amount(s) due pursuant to this Section 2, and (b) repay to
the Company, at your expense, any payment amount(s) already paid to you pursuant
to this Section 2 within five (5) business days of notification to you by the
Company of your ineligibility to receive the payment amount(s) set forth in this
Section.


(a) Lump-Sum Payment. Provided that the Company receives this executed Agreement
back from you and you comply with all requirements and obligations set forth in
this Agreement, you will receive a lump-sum severance payment in the gross
amount of $527,000.00, minus all personal expenses erroneously charged to the
Company credit card, which gross amount is equivalent to 12 months of your
current base salary, and which will be taxed as a supplemental wage and will not
be subject to 401(k) contribution elections and deductions.


(b) Restricted Shares. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, including those set forth in Section 4, you will vest
in the two oldest unvested restricted stock grants that are at least two years
old as of your Separation Date (i.e., the awards granted on June 8, 2016, and
June 15, 2017, respectively). In addition, you will vest in the special,
one-time award that was granted to you on September 1, 2016, as a retirement
transition benefit and for which you would ordinarily not be eligible prior to
the scheduled vesting date of September 1, 2026, and satisfaction of all other
eligibility criteria. All remaining unvested restricted stock grants or option
grants are forfeited as of your Separation Date.

(c) Annual Cash Incentive. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, you will receive a pro-rated incentive payment for
Fiscal Year 2020 ("FY 20") in an amount equal to $230,563, which will be taxed
as a supplemental wage and will be subject to 401(k) contribution elections and
deductions, based on service during FY 20. The actual incentive payment for FY
20 will be paid in accordance with normal Smucker payout practices.





--------------------------------------------------------------------------------

Page 3
David Lemmon
November 13, 2019
(d) Medical Coverage. Provided that the Company receives this executed Agreement
back from you and you comply with all requirements and obligations set forth in
this Agreement, you will receive an additional lump sum payment based on your
Company-sponsored medical coverage in effect on your Separation Date: i.e., the
Company will provide a one-time lump sum payment of $6,000 which is equal to
approximately 12 months of COBRA premiums for the medical plan option you are
enrolled in as of your Separation Date, at the COBRA premium rate effective as
of your Separation Date.


(e) Housing Allowance. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, you will receive an additional lump sum payment in the
gross amount of $20,000, which will be taxed as a supplemental wage and will not
be subject to 401(k) contribution elections and deductions, representing two
months of a housing allowance for purposes of additional transitional support.

(f) Outplacement Assistance. Provided that the Company receives this executed
Agreement back from you and you comply with all requirements and obligations set
forth in this Agreement, you will receive Company-paid outplacement assistance
for the lesser of $5,000 of expenses or six months following the Effective Date
of this Agreement, as defined in Section 8 below. You may work directly with
Knightsbridge – Canada to coordinate these services after the Effective Date of
this Agreement.


(g) Relocation Reimbursement and Allowance.  According to the terms of the
Company’s relocation program, you would be required to repay the relocation
expenses the Company provided you or paid on your behalf (an estimated value of
$7,729 as of today's date).  Provided that the Company receives the executed
Severance Agreement back from you and all other conditions for severance have
been met, the Company will (i) waive its right to recover all relocation
expenses, meaning that your repayment obligations will be forgiven; and (ii)
provide you with a one-time, lump-sum relocation allowance in the total gross
amount of $85,000, which amount shall be subject to tax withholdings and which
allowance is intended to cover costs you may incur in selling your home in Ohio
and moving to another home, including closing costs, storage costs, shipping
costs, etc.


(h) Reduction of Non-Compete Restrictions. As you know, you entered into an
Amended and Restated Change in Control Severance Agreement, dated April 20, 2018
(the “CIC Agreement”), which, pursuant to Section 9 of the CIC Agreement,
imposes certain restrictive covenants during your employment with the Company
and for a period of 18 months following the date of your termination of
employment for any reason. However, provided that the Company receives this
executed Agreement back from you and you comply with all requirements and
obligations set forth in this Agreement, the Company agrees to reduce the term
of the Non-Competition Period (as such term is defined in Section 9.1(A) of the
CIC Agreement) from 18 months to 12 months following your Separation Date. In
addition, you are encouraged to discuss with the Company any live opportunities
you may be interested in exploring, so the Company can decide whether or not the
restrictive covenants set forth in the CIC Agreement apply to such
opportunities.


(i)Waiver and Release. By accepting the payments and benefits being offered by
the Company in Sections 2(a)–(g) above and signing this Agreement, you
acknowledge and agree that the commitments of the Company to you in this Section
2 are in addition to anything to which you are otherwise entitled upon your
separation and are in exchange for your waiver and release as follows:


You, for yourself, and your heirs, executors, administrators, successors and
assigns, hereby release and forever discharge the Company, its subsidiaries,
affiliates and their respective officers, directors, agents, representatives,
shareholders, employees (current and former), employee benefit plans, and any
and all other persons, firms, corporations and other legal entities associated
with the Company (collectively referred to as the “Released Parties”), of and
from any and all claims, demands, actions, causes of action, debts, damages,
expenses, suits, contracts, agreements, penalties, costs and liabilities



--------------------------------------------------------------------------------

Page 4
David Lemmon
November 13, 2019
of any kind, nature or description, whether direct or indirect, known or
unknown, in law or in equity, in contract, tort or otherwise, which you ever
had, now have or may have against any of the Released Parties as of the date of
execution of this Agreement, whether known or unknown, suspected or unsuspected,
or which may be based upon pre-existing acts, claims or events occurring at any
time up to the Effective Date of this Agreement, including, but not limited to,
claims arising under Title VII of the Civil Rights Act of 1964 or state or local
civil rights or equal employment opportunity statutes, claims arising under the
Americans with Disabilities Act, claims arising under the Age Discrimination in
Employment Act of 1967 (“ADEA”), as amended by the Older Workers Benefit
Protection Act (“OWBPA”), claims arising under The Worker Adjustment Retraining
and Notification Act of 1988 (“WARN”) and any state law equivalents, claims
arising under the Employee Retirement Income Security Act, claims arising under
the Fair Credit Reporting Act or any state law equivalent, claims for breach of
express or implied contract, breach of promise, promissory estoppel, loss of
income, back pay, reinstatement, front pay, impairment of earning capacity,
wrongful termination, discrimination, damage to reputation, fraud, violation of
public policy, retaliation, negligent or intentional infliction of mental or
emotional distress, intentional tort or any other federal, state or local common
law or statutory claims, and all other claims and rights, whether in law or
equity. It is the intention of the parties that this paragraph will be construed
as broadly as possible; however, this paragraph does not include claims arising
under state workers’ compensation laws, state unemployment laws, any claims that
arise after the signing of this Agreement, claims for the enforcement of this
Agreement, and any claims that cannot be waived as a matter of law. This
paragraph also does not affect your right to file a charge with the Equal
Employment Opportunity Commission or a similar state or local agency, or with
the National Labor Relations Board, or to provide information to or assist such
agency in any proceeding. In addition, nothing in this Agreement is intended to
or shall prevent, impede, or interfere with your non-waivable right, without
prior notice to the Company, to provide information to the government,
participate in investigations, file a complaint, testify in proceedings
regarding the Company’s past or future conduct, or engage in any future
activities protected under the whistleblower statutes, or to receive and fully
retain a monetary award from a government-administered whistleblower award
program for providing information directly to a government agency.


You further waive any right to become, and promise not to voluntarily become, a
member of any class in a case in which any claim or claims are asserted against
any of the Released Parties involving any act or event occurring through the
date of your execution of this Agreement. You also agree that by signing this
Agreement, you are relinquishing any right to receive any personal monetary
relief or personal equitable relief with respect to any class filed by you or on
your behalf, in which any claim(s) are asserted against any of the Released
Parties involving any act or event through the date of your execution of this
Agreement, except as otherwise set forth herein. If any such claim is brought on
your behalf, or if you learn that you are named as a member of any class in a
case in which any such claims are asserted, then you shall, except as otherwise
allowed by law, withdraw in writing and with prejudice from said claim or class.


(i) You will receive the payments and benefits noted above in this Section 2
within the time period set forth in Section 9 below only if you sign and return
this Agreement to Mandy Johnson, The J. M. Smucker Company, One Strawberry Lane,
Orrville, Ohio 44667 by January 3, 2020, and you comply with the requirements
and obligations contained in this Agreement, including, but not limited to those
set forth in Sections 2 and 4 of this Agreement. To be clear, if you do not
return this Agreement, signed, and do not comply with the requirements and
obligations contained in this Agreement, including those set forth in Sections 2
and 4 of this Agreement, by January 3, 2020, then the offer of severance will
expire by its own terms, and you will not be entitled to receive any of the
Waiver and Release Payments and Benefits.


3. Representation as to No Additional Monies Owed. You represent, warrant, and
acknowledge that the Company owes you no wages, commissions, bonuses, overtime,
sick pay, shift differential, personal leave pay, severance pay, vacation pay,
or other compensation or benefits or form of remuneration of any kind or nature,
other than that specifically provided for in this Agreement. You further
acknowledge that you were paid for all time worked during your employment with
the Company.





--------------------------------------------------------------------------------

Page 5
David Lemmon
November 13, 2019
4. Return, Retention & Preservation of Property. You already have returned or
agree to immediately return all Company property (and any copies of such
property) of whatsoever kind and character, including, without limitation, any
Company car, badges, keys, credit cards, documents, computers, computer
software, discs and media, policy and procedures manuals, and all other tangible
or intangible property of the Company. You also acknowledge your obligations
under and agree to abide by the Company’s document retention, litigation hold
and other policies concerning the preservation, retention, non-destruction and
return of Company documents and property. You acknowledge that the return,
retention and preservation of Company property, including documents pursuant to
the Company’s retention, litigation hold, and other policies and procedures is
required of you, whether or not you sign this Agreement. You further acknowledge
that it is your compliance with this paragraph by January 3, 2020, that is one
of the conditions precedent to the Company’s obligation to pay you the Waiver
and Release Payments and Benefits, meaning that if you do not return all such
Company property by that date, the Company will have no obligation to pay you
any of the Waiver and Release Payments and Benefits, even if you have signed or
do ultimately sign this Agreement, but you will still be required to return all
Company property on a date thereafter.


5.         Cooperation and Notice.     You agree to cooperate with the Company
to provide any assistance or continued assistance deemed necessary by the
Company and/or its counsel in connection with its defense of any current or
future lawsuits.  “Assistance or continued assistance” means making yourself
available to provide timely assistance and cooperation as reasonably requested
by the Company and/or its outside counsel, taking into account your other
business and personal obligations, and actively participate in the defense of
the lawsuits, including, but not limited to, providing continued factual
background and context, providing truthful testimony by affidavit, declaration,
at trial, deposition or otherwise.  This will also include making yourself
available as reasonably practical to review and sign documents, participate in
interviews and witness preparation, as well as travel to and appear in any
necessary depositions or trials. In connection with any cooperation provided
under this Section 5, the Company will reimburse you for reasonable travel and
other expenses incurred related to any such cooperation, in accordance with the
Company’s standard travel and expense policies. 


Any changes to your address should be promptly communicated to the Company.  The
Company shall provide reasonable reimbursement for appropriate expenses
associated with this Section, including documented uncompensated lost work time,
if any.  Unless otherwise prohibited by law, you agree to timely notify Smucker
corporate legal of all subpoenas issued to you or contact made with you by any
government official or law enforcement agency relating in any way to the Company
or your employment with the Company and provide a copy of any subpoena upon
receipt.  Nothing in this Section shall prevent you from communicating with
government officials or law enforcement or participating in any government or
law enforcement investigation.


6. Non-Disparagement, Non‑Disclosure, Confidentiality, Non-Competition and
Non-Solicitation. You agree not to criticize, disparage, or otherwise demean in
any way the Company or its respective affiliates, officers, directors,
employees, or the Company’s products. Unless otherwise permitted by law, you
further agree not to engage in conduct that is or could be disruptive to the
Company’s work environment or its employees, including, but not limited to,
behavior that is or could be perceived as harassing or retaliatory in nature.
You shall not disclose the fact of this Agreement or any of its terms to any
third parties other than your immediate family members (and only if they agree
to be bound by the confidential nature of this Agreement), tax advisors and
authorities, accountants, and attorneys or as otherwise required by law.


        









--------------------------------------------------------------------------------

Page 6
David Lemmon
November 13, 2019
In addition to the post-employment restrictive and confidentiality covenants
currently in place,1 you also acknowledge that you owe a continuing duty to the
Company to maintain the confidentiality of the confidential and proprietary
information of the Company. You agree that you will not disclose to any third
party or use, directly or indirectly, for yourself or for the benefit of any
third party any Confidential Information of the Company or any of its
affiliates. For purposes of this Agreement, “Confidential Information” generally
includes information which is not publicly available. Confidential Information
includes, but is not limited to pending acquisitions by the Company, recipes,
formulas, laboratory notebooks, research and test data, patent activities,
business strategies, pending contracts, market surveys, customer lists, customer
information, pricing information, margins, product cost information, raw
material cost information, financial projections and reports, budgets, personnel
files, internal memoranda, policies, data processing programs, and accounting
procedures.


        You also acknowledge that you owe a continuing duty to the Company to
maintain the confidentiality of the confidential and proprietary information of
the Company. You agree that you will not disclose to any third party or use,
directly or indirectly, for yourself or for the benefit of any third party any
Confidential Information of the Company or any of its affiliates. For purposes
of this Agreement, “Confidential Information” generally includes information
which is not publicly available. Confidential Information includes, but is not
limited to pending acquisitions by the Company, recipes, formulas, laboratory
notebooks, research and test data, patent activities, business strategies,
pending contracts, market surveys, customer lists, customer information, pricing
information, margins, product cost information, raw material cost information,
financial projections and reports, budgets, personnel files, internal memoranda,
policies, data processing programs, and accounting procedures.


        Nothing in this Agreement shall prohibit or restrict you from responding
to any inquiry, or providing testimony, about this Agreement or its underlying
facts and circumstances by or before any federal, state, or local administrative
or regulatory agency or authority, or otherwise communicating with any such
agency or authority, or from participating or cooperating in any investigation
conducted by any governmental agency or authority. Likewise, nothing in this
Agreement is intended to or shall prevent you from engaging in protected
whistleblowing rights, including reporting a possible violation of federal or
other applicable law or regulation to any governmental agency or entity,
including, but not limited to, the Department of Justice, the Securities and
Exchange Commission (the “SEC”), the U.S. Congress, or any governmental agency
Inspector General. This Agreement does not limit your right to receive an award
(including, without limitation, a monetary reward) for information provided to
the SEC, and you do not need the prior authorization of anyone at the Company to
make any such reports or disclosures, nor are you required to notify the Company
that you have made such reports or disclosures. Further, in accordance with the
Defend Trade Secrets Act of 2016, you will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If you file a lawsuit for retaliation for
reporting a suspected violation of law, you may disclose certain trade secrets
to your attorney and use the trade secret information in the court proceeding if
you: (a) file any document containing the trade secret under seal; and (b) do
not disclose the trade secret, except pursuant to court order.
___________________________
1 As you know, you entered into an Amended and Restated Change in Control
Severance Agreement, dated April 20, 2018 (the "CIC Agreement"), which, pursuant
to Section 9, imposes certain restrictive covenants during your employment with
the Company and for a period of 18 months following the date of your termination
of employment for any reason. However, provided that the company receives this
executed Agreement back from you and you comply with all requirements and
obligations set forth in this Agreement, the Company agrees to reduce the term
of the Non-Competition Period (as such term is defined in Section 9.1 (A) of the
CIC Agreement) from 18 months to 12 months following your Separation Date.





--------------------------------------------------------------------------------

Page 7
David Lemmon
November 13, 2019
        7. References. It is the general policy of the Company to provide only
neutral references in response to employment inquiries. Thus, unless otherwise
agreed to by the parties, you agree to direct all inquiries concerning your
employment with the Company, including inquiries from prospective employers, to
the Human Resources Department, which will provide a neutral reference, meaning
the dates of your employment and positions held.


        8. Consideration Time and Revocation Period. This Agreement was first
given to you on November 13, 2019. You have 21 calendar days during which to
review and consider this offer. If you wish to accept this Agreement, you must
sign and return it on or before January 3, 2020 (“Consideration Period”) to: The
J. M. Smucker Company, attn: Mandy Johnson, One Strawberry Lane, Orrville, Ohio
44667. However, you cannot sign and return it before your Separation Date, as
defined on page 1 of this Agreement. In the event you sign and return the
Agreement before January 3, 2020, you certify, by such execution, that you
knowingly and voluntarily waive the right to the full 21 days, for reasons
personal to you, with no pressure by the Company to do so.


        Any discussions or negotiations over the terms of this Agreement will
not extend or require a new 21-day period for your consideration of this Release
Agreement.
        
        You understand that you may revoke this Agreement for a period of seven
calendar days following your execution of the Agreement. You understand that any
revocation, in order to be effective, must be: (1) in writing and postmarked
within seven days of your execution of the Agreement and addressed to: The J. M.
Smucker Company, attn: Mandy Johnson, One Strawberry Lane, Orrville, Ohio 44667;
and (2) sent via certified mail, return receipt requested, to show proof of
mailing. Unless revoked as provided herein, this Agreement will become fully
effective and binding on the eighth day following signing (the “Effective
Date”).


        9. Payments and/or Benefits. If the Company has received this executed
Agreement within the Consideration Period, you comply with all conditions
precedent to your receipt of the Waiver and Release Payments and Benefits, as
outlined in Section 2 of this Agreement, you comply with all obligations set
forth in this Agreement, including those set forth in Section 4 of this
Agreement, by January 3, 2020, and you do not revoke this Agreement within the
seven-day revocation period, then this Agreement shall become fully and finally
effective and the Waiver and Release Payments and Benefits provided by the terms
of Section 2 will be made/provided to you in January 2020, following the
Company’s receipt of this executed Agreement and expiration of the seven-day
revocation period.


        10. Breach of Agreement. In the event of a breach by you of any
provision of this Agreement or the Company’s determination as to your
ineligibility to receive the Waiver and Release Payments and Benefits, as
outlined in Section 2, and without limiting in any way remedies for such breach,
you will forfeit any outstanding payment due under this Agreement and will repay
to the Company any amount(s) already paid or provided to you pursuant to Section
2. You further agree to indemnify and hold harmless the Company from and against
any and all losses, liabilities, damages, and expenses, including reasonable
attorneys’ fees, that the Company may incur or suffer arising out of, or in
connection with, any breach of a representation or agreement by you, including
your obligations under this Agreement, or the Company’s efforts to recoup from
you any Waiver and Release Payments and Benefits made to you in the event of
your ineligibility to receive said amounts.


11. Governing Law. This Agreement is entered into in the State of Ohio, and the
laws of the State of Ohio will apply to any dispute concerning it, excluding the
conflict-of-law principles thereof. Furthermore, any action regarding this
Agreement or its enforcement shall be subject to the exclusive jurisdiction of
the courts of the State of Ohio.


12. Complete Agreement and Modification. In executing this Agreement, you are
doing so knowingly and voluntarily and agree that you have not relied upon any
oral statements by the Company or its representatives, and that this Agreement
constitutes the entire agreement between the Company and



--------------------------------------------------------------------------------

Page 8
David Lemmon
November 13, 2019
you pertaining to the subject matter hereof. This Agreement may not be changed
or altered, except by a writing signed by the Company and you.


13. Severability. Should any provision of this Agreement be declared or
determined by any court to be illegal or invalid, the remaining parts, terms or
provisions shall not be affected thereby, and any illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.


14. 409A. This Agreement is intended to comply with Section 409A, to the extent
applicable, or an exemption thereunder, and shall be construed and administered
in accordance with Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.






We thank you for your service and wish you much success in the future.


                  

Very Truly Yours,THE J. M. SMUCKER COMPANY/s/ Mark T. SmuckerMark T.
SmuckerPresident and Chief Executive Officer








--------------------------------------------------------------------------------

Page 9
David Lemmon
November 13, 2019
You expressly represent that you have read and fully understand the terms and
significance of this Agreement and execute it knowingly and voluntarily and that
you understand that this Agreement has binding legal effect.





/s/ DLEmployee's InitialsAccepted and agreed this2ndday ofJanuary, 2020/s/ David
LemmonDavid Lemmon






